 



Exhibit 10.2
EXECUTION COPY
(THE BANK OF NEW YORK INC. LOGO) [y14913y1491301.gif]
STANDING AGREEMENT FOR LETTERS OF CREDIT
     STANDING AGREEMENT FOR LETTERS OF CREDIT (as amended. supplemented or
otherwise modified from time to time, this “Agreement”), dated as of October 7,
2005, by and between MONTPELIER REINSURANCE LTD., a corporation formed under the
laws of Bermuda (“Applicant”) and THE BANK OF NEW YORK (“Bank”).
     In connection with applications for establishment of letters of credit
which Applicant may make to Bank from time to time, it is agreed that the terms
and conditions contained herein and in the Addendum attached hereto shall be
applicable to each such application and each letter of credit resulting
therefrom, with each such letter of credit being referred to in this Agreement
as the “Credit:
Terms and Conditions
     1. Payment Terms.
          (a) If Bank shall make any payment in respect of the Credit, then Bank
shall (i) notify Applicant to reimburse Bank therefor, in which case Applicant
unconditionally agrees to pay to Bank at Bank’s office located at 101 Barclay
Street, New York, New York 10286, in Dollars, in immediately available funds:
(i) each amount drawn under the Credit; (ii) interest on each amount so drawn
for each day from the date of payment of the relevant draft to and including the
date of payment in full of such amount to Bank, at a rate per annum equal to 2%
plus the prime commercial lending rate publicly announced from time to time by
Bank as its “prime” rate as in effect on each such day, the rate of interest
hereunder to change as of the opening of business on the effective date of each
change in said prime rate; and (iii) any and all commissions and charges of, and
any and all costs and expenses incurred by, Bank and each of its correspondents
in relation to the issuance and maintenance of the Credit and all drafts drawn
thereunder.
          (b) All amounts due hereunder shall be paid in full without set-off,
counterclaim, condition or qualification, and free and clear of, and without
deduction or withholding for, or on account of, any present or future taxes,
levies, imposts, duties, fees, assessments or other charges of any nature
whatsoever, and all interest, penalties and similar liabilities with respect
thereto (except such taxes, levies, imposts, duties, fees, assessments and other
charges as are imposed on or measured by Bank’s net income by the country or any
subdivision thereof in which Bank’s principal office or issuing office is
located), imposed, levied, collected, withheld or assessed by any taxing or
other authority (all such non-excluded taxes, levies, imposts, duties, fees,
assessments, charges, deductions, withholdings and liabilities, “Taxes”). If
Applicant is compelled by law to deduct or otherwise account for any Taxes,
Applicant shall (x) pay to the appropriate authority the amount of all such
Taxes prior to the date upon which any penalty may attach thereto, (y) pay in
such manner, and at the same time as the payment of the amounts payable in
accordance with clause (x), above, such additional amounts (if any) as may be
necessary to ensure that Bank receives a net amount equal to the full amount
which Bank would have received had the payment not been made subject to such
Taxes, and (z) provide evidence that all applicable Taxes shall have been paid
to the appropriate taxing authorities by delivery to Bank of official tax
receipts or notarized copies thereof within 30 days after payment thereof, or if
unobtainable due to governmental policy or inability, other acceptable evidence.
Any Taxes which may become payable after payment in full of any amounts owed
hereunder shall be paid by Applicant, or reimbursed by Applicant if payment has
been made by Bank, together with additional taxes, duties, fees and charges due
as a consequence of such payment or reimbursement, and Applicant shall, as
provided in clause (z), above, deliver to Bank appropriate receipts or other
evidence of such payment.

1



--------------------------------------------------------------------------------



 



          (c) Applicant hereby agrees to pay and to indemnify and to hold
harmless Bank from all present and future claims and liabilities for any
registration, stamp, documentary and other similar taxes, fees and charges, and
any penalties and interest with respect thereto, which may be assessed, levied
or collected by any applicable governmental authority in connection with the
execution, issuance, delivery, filing, registration or enforcement hereof.
          (d) Bank is hereby authorized to charge Applicant’s accounts
maintained with Bank for any and all amounts payable hereunder.
     2. Applicant represents and warrants that:
          (a) Applicant is validly existing in good standing under the laws of
the jurisdiction of its organization, the execution , delivery and performance
of this Agreement are within Applicant’s powers and have been duly authorized by
all necessary action on the part of Applicant and each person executing this
Agreement on behalf of Applicant has the authority to execute and deliver this
Agreement on behalf of Applicant;
          (b) except for the consents and approvals previously delivered to
Bank, no consent, approval, order, license or filing or the taking of any other
action (including, without limitation, of or by shareholders, partners, members
or owners of Applicant or any governmental authority, whether or not in respect
of monetary exchange controls) is required as a condition to (i) the entry into,
execution, delivery or performance by Applicant of this Agreement or (ii) the
validity or enforceability of this Agreement or the Collateral;
          (c) this Agreement has been duly executed and delivered, and
constitutes the valid and legally binding obligation of Applicant, enforceable
against Applicant in accordance with its terms, except as enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally;
          (d) the entry into, execution, delivery and performance by Applicant
of this Agreement do not (i) violate any provision of any organizational
document of Applicant, (ii) violate any order, decree or judgment, or any
provision of any statute, rule, treaty, convention or regulation, (iii) violate
or conflict with, result in a breach of or constitute (with notice or lapse of
time, or both) a default under, any agreement, mortgage, indenture or contract
to which Applicant is a party or by which Applicant or any of its assets is
bound, or (iv) result in the creation or imposition of any Lien upon any asset
of Applicant;
          (e) Applicant is generally subject to suit, and neither Applicant nor
any of its properties or assets, including the Collateral, has any immunity from
the jurisdiction of any court or from legal process, whether through service of
process or notice of attachment prior to judgment, attachment in aid of
execution, execution or otherwise;
          (f) there is no tax, duty, fee, assessment or other governmental
charge, or any deduction or withholding, imposed by any governmental authority
or any political subdivision or taxing authority thereof (i) on or by virtue of
the execution, delivery, acquisition, registration or enforcement hereof, or
(ii) on any payment to be made by Applicant pursuant hereto;
          (g) to ensure the enforceability or admissibility in evidence of this
Agreement, it is not necessary that this Agreement be filed or recorded with any
taxing, foreign exchange or other authority in any jurisdiction or that any
stamp or similar tax be paid hereon or in respect hereof;
          (h) the Collateral is and will at all times be owned by Applicant free
of any Liens other than the security interest granted herein.
     3. Security Interest; Coverage Ratio.
     To secure the prompt payment and performance of all of the Obligations,
Applicant hereby grants to Bank a continuing first priority security interest
in, and assigns and pledges to Bank all of Applicant’s right, title and interest
in and to, the Collateral and the Proceeds thereof. In addition, Applicant
agrees to cause to be delivered to Bank from time to time additional Eligible
Collateral so that at all times there shall be a Coverage Ratio shall at least
equal to 1.00:1.00. As long as Applicant is complying with its obligations under
the preceding sentence and no Event of Default has occurred and is continuing or
will occur after giving effect thereto, Applicant may give entitlement orders
with respect to the Account and the Collateral. After the occurrence and

2



--------------------------------------------------------------------------------



 



during the continuance of an Event of Default and until the Obligations have
been paid in full in cash, the Account and all Collateral shall remain under the
exclusive dominion and control of Bank and subject to its remedies as a secured
creditor under the Code as provided herein and therein, and Applicant shall not
be entitled to issue entitlement orders with respect thereto.
     4. Administration of Credit.
          (a) Applicant will promptly examine the copy of the Credit (and any
amendments thereof) sent to Applicant by Bank, as well as all other instruments
and documents delivered to Applicant by Bank from time to time, and, in the
event Applicant has any claim of noncompliance with any instructions or of any
discrepancy or other irregularity, Applicant will immediately notify Bank
thereof in writing, and Applicant will conclusively be deemed to have waived any
such claim against Bank and its correspondents unless such immediate notice is
given as aforesaid.
          (b) Bank may (but need not) pay any drafts otherwise in order which
are signed or issued by, or accompanied by required statements or documents
otherwise in order which are signed or issued by, the custodian, executor,
administrator, trustee in bankruptcy, debtor in possession, assignee for the
benefit of creditors, liquidator, receiver or other agent or legal
representative of the beneficiary of the Credit or other party who is authorized
under the Credit to draw or issue any drafts, required statements or other
documents.
          (c) Neither Bank nor any of its correspondents shall be responsible
for, and neither Bank’s powers and rights hereunder nor Applicant’s Obligations
shall be affected by: (i) any act or omission pursuant to Applicant’s
instructions; (ii) any other act or omission of Bank or its correspondents or
their respective agents or employees other than any such arising from its or
their gross negligence or willful misconduct; (iii) the validity, accuracy or
genuineness of drafts, documents or required statements, even if such drafts,
documents or statements should in fact prove to be in any or all respects
invalid, inaccurate, fraudulent or forged (and notwithstanding that Applicant
shall have notified Bank thereof); (iv) failure of any draft to bear any
reference or adequate reference to the Credit; (v) errors, omissions,
interruptions or delays in transmission or delivery of any messages however sent
and whether or not in code or cipher; (vi) any act, default, omission,
insolvency or failure in business of any other person (including any
correspondent) or any consequences arising from causes beyond Bank’s control; or
(vii) any acts or omissions of any beneficiary of the Credit or transferee of
the Credit, if transferable.
          (d) For a Credit expiring at Bank’s counters, Bank is the nominated
bank for payment or acceptance. For Credits not expiring at Bank’s counters, if
Applicant does not nominate a bank to be available for payment, acceptance or
negotiation of the Credit, then Bank may issue the Credit as negotiable by any
bank or Bank may nominate any of its branches or affiliates or any correspondent
of its choice. It is further understood that Bank may, in its sole discretion,
waive its stipulation of the nominated bank and accept presentations of
documents from a bank not so nominated by Applicant.
     5. Reserve Requirements and Similar Costs.
     If Bank is now or hereafter becomes subject to any reserve, special deposit
or similar requirement against assets of, deposits with or for the account of,
or credit extended by, Bank, or any other cost is imposed upon Bank, and the
result, in the determination of Bank, is to increase the cost to Bank of
maintaining the Credit or paying or funding the payment of any draft thereunder,
or to reduce the amount of any sum received or receivable by Bank hereunder, or
reduce the rate of return on Bank’s capital, by an amount determined by Bank to
be material, Applicant will pay to Bank upon demand such amount in respect of
such increased cost or reduction as Bank may determine to be the additional
amount or amounts required to compensate Bank for such increased cost or
reduction. In making the determinations contemplated hereunder, Bank may make
such estimates, assumptions, allocations and the like which Bank in good faith
determines to be appropriate, and Bank’s selection thereof and Bank’s
determinations based thereon shall be final and binding and conclusive upon
Applicant.
     6. Events of Default; Remedies; Pre-funding.
          (a) It shall be an Event of Default if: (i) Applicant defaults in the
payment when due of any of the Obligations; (ii) Applicant otherwise defaults in
the performance of any of the Obligations; (iii) Applicant fails to provide
additional Collateral as required under Section 3 hereof; (iv) any
representation or warranty made by Applicant to Bank in connection with the
Credit or otherwise for the purpose of obtaining credit proves to have been
incorrect or misleading in any material respect when made; (v) Applicant fails
to pay when due any indebtedness for borrowed money, the maturity of any such
indebtedness is accelerated or an event occurs which, with notice or lapse of
time or both, would permit acceleration of such indebtedness; (vi) any Guarantor
challenges, or seeks to terminate or institutes any proceedings or any
proceedings are instituted to challenge, the

3



--------------------------------------------------------------------------------



 




validity, binding effect or enforceability of its obligations with respect to
any of the Obligations; (vii) Applicant challenges, or institutes any
proceedings or any proceedings are instituted to challenge, the validity,
binding effect or enforceability of this Agreement; (viii) Applicant or any
Guarantor is dissolved or is a party to any merger or consolidation or sells or
otherwise disposes of all or substantially all of its assets without the prior
written consent of Bank; (ix) Applicant fails to make available to Bank for
inspection and copying any of its books and records; (x) Applicant or any
Guarantor becomes insolvent or unable to meet its debts as they mature, or is
generally not paying its debts as they become due, or suspends or ceases its
present business, or a custodian (as defined in Title 11 of the United States
Code) of substantially all of its property, or a receiver, or other person or
entity serving a similar function shall have been appointed or taken possession
of substantially all of its property; or (xi) a case under such Title 11 or any
proceeding under any other federal, state or foreign bankruptcy, insolvency,
winding up or other law relating to the relief of debtors, the readjustment,
composition or extension of indebtedness or reorganization, is commenced by or
against Applicant or any Guarantor.
          (b) If any Event of Default shall have occurred and be continuing,
other than an Event of Default specified in paragraph 6 (a)(x) or 6 (a)(xi),
Bank may declare all Obligations (including any such which may be contingent and
not matured) to be immediately due and payable, and in the case of an Event of
Default specified in paragraph 6 (a)(x) or 6 (a)(xi), all such Obligations shall
automatically become immediately due and payable, in each case without
presentment, demand, protest or other notice of any kind, all of which are
expressly waived.
          (c) Without limiting the generality of the foregoing, Applicant agrees
that if (i) any Event of Default, or event which with notice or lapse of time
would become an Event of Default, shall have occurred and be continuing, or
(ii) Bank at any time and for any reason deems itself to be insecure or the risk
of non-payment or non-performance of any of the Obligations to have increased,
then, Applicant will upon demand pay to Bank an amount equal to the undisbursed
portion, if any, of the Credit, and such amount shall be held as additional
Collateral for the payment of all Obligations, and after the expiration hereof,
to the extent not applied to the Obligations, shall be returned to Applicant.
          (d) Applicant further agrees that upon the occurrence and during the
continuance of an Event of Default, Bank shall have, in addition to all other
rights and remedies allowed by law, the rights and remedies of a secured party
under the Code and, without limiting the generality of the foregoing, Bank may
immediately, without demand of performance and without notice of intention to
sell or otherwise dispose of, or of time or place of sale or other disposition,
or of redemption or other notice or demand whatsoever to Applicant, all of
which, to the extent not prohibited by law, are hereby expressly waived, and
without advertisement, sell at public or private sale, grant options to purchase
or otherwise realize upon, in the State of New York, or elsewhere, the whole or
from time to time any part of the Collateral, or any interest which Applicant
may have therein. After deducting from the proceeds of any such sale or other
disposition of the Collateral all expenses (including, but not limited to,
reasonable attorneys’ fees and expenses and other expenses as set forth below),
Bank shall apply the residue of such proceeds toward the payment of the
Obligations, in such order as Bank shall elect, Applicant remaining liable for
any deficiency, plus interest thereon, remaining unpaid after such application.
If notice of any sale or other disposition is required by law to be given,
Applicant agrees that a notice sent at least five days before the time of any
intended public sale or of the time after which any private sale or other
disposition of the Collateral is to be made, shall be reasonable notice of such
sale or other disposition.
     7. Definitions.
     As used herein, the following terms shall have the following meanings:
          (a) “Account”: the account(s) designated on the Addendum attached
hereto and any associated deposit account(s) in the name of Applicant.
          (b) “Agreement”: collectively, each Application for a Credit and the
terms and conditions set forth herein and in the Addendum hereto, as the same
may be amended and supplemented from time to time.
          (c) “Applicant”: the entity executing this Agreement as Applicant.
          (d) “Business Day”: any day other than a Saturday or a Sunday or a
legal holiday or the equivalent on which banking institutions generally are
authorized or required to close in New York, New York.
          (e) “Cash”: any immediately available funds denominated in United
States dollars.

4



--------------------------------------------------------------------------------



 



          (f) “Cash Equivalents”: investments (other than Cash) that are U.S.
Government Securities.
          (g) “Code”: the Uniform Commercial Code as in effect in the State of
New York.
          (h) “Credit”: any letter of credit issued by Bank upon Applicant’s
request, as the same may be amended and supplemented from time to time, and any
and all renewals, increases, extensions and replacements thereof and therefor.
          (i) “Collateral”: (i) all of Applicant’s right, title and interest in
and to the Account and all property from time to time held in or credited to the
Account, whether now held or hereafter acquired and transferred into or credited
to the Account, including, without limitation, all money, bills, bonds, notes,
obligations, securities, commercial paper, instruments or other investment
property and financial assets of any nature held in or credited to the Account,
together with all payments and distributions now or hereafter made thereon
(whether constituting principal, interest or dividends and whether payable in
cash or property); all sums now or hereafter deposited in, and all sums due or
to become due on (whether as interest, dividends or otherwise), the Account; all
rights (contractual or otherwise) now or hereafter arising under, connected with
or in any way related to the foregoing items of collateral including all
securities entitlements with respect thereto; all claims (including the right to
sue or otherwise recover such claims) against third parties now or hereafter
arising under, connected with or in any way related to the foregoing items of
collateral; (ii) any amounts paid to Bank pursuant to paragraph 6(c) hereof; and
(iii) all additions thereto and all substitutions, exchanges and replacements
therefor, and all products and Proceeds thereof.
          (j) “Collateral Value”: as of any date, with respect to each type of
Eligible Collateral listed under the heading “Collateral Value Percentages” on
the Addendum, the Value thereof multiplied by the advance rate set forth
adjacent to such type.
          (k) “Coverage Ratio”: as of any date, the ratio of the aggregate
Collateral Value of all Eligible Collateral to the Exposure.
          (l) “Dollars” shall mean lawful currency of the United States of
America.
          (m) “Eligible Collateral”: as of any date, Collateral (a) which is in
the name of Bank and contained in the Account, (b) in which Bank has a perfected
security interest hereunder subject to no prior or equal Lien, and
(c) constituting Cash or Cash Equivalents.
          (n) “Exposure”: at any time, the sum, without duplication, of (x) the
aggregate undrawn amount of the Letter of Credit at such time plus (y) the
aggregate amount of all drawings under the Letter of Credit that have been paid
by Bank and have not yet been reimbursed by or on behalf of Applicant.
          (o) “Guarantor”: any maker, drawer, acceptor, guarantor, indorser,
surety, accommodation party or other person at any time liable upon or in
respect of the Obligations.
          (p) “Lien”: any mortgage, pledge, hypothecation, assignment, deposit
or preferential arrangement, encumbrance, lien (statutory or other), or other
security agreement or security interest of any kind or nature whatsoever,
including any conditional sale or other title retention agreement and any
capital or financing lease having substantially the same economic effect as any
of the foregoing.
          (q) “Obligations”: all indebtedness and liabilities of Applicant to
Bank, present or future, due or to become due, absolute or contingent, arising
hereunder and in connection with the Credit, or any financing or refinancing of
any thereof.
          (r) “Proceeds”: shall have the meaning defined in the Code and, to the
extent not otherwise included, shall also include, (i) any and all payments (in
any form whatsoever) made or due and payable to Applicant from time to time in
connection with the ownership of the Collateral, including, without limitation,
all dividends, interest and other amounts collected on or distributed on account
of the collateral or in connection with any requisition, confiscation,
condemnation, seizure or forfeiture of all or any part of the Collateral by any
governmental authority; (ii) all claims of Applicant for losses or damages
arising out of or relating to or for any breach of any agreements, covenants,
representations or warranties or any default, whether

5



--------------------------------------------------------------------------------



 




or not with respect to or under any of the Collateral (without limiting any
direct or independent rights of Bank with respect to the Collateral); and
(iii) any and all other amounts from time to time paid or payable under or in
connection with the Collateral.
          (s) “U.S. Government Securities”: securities (a) that are direct
obligations of the United States of America or any agency or instrumentality of
the United States of America and (b) that are in the form of conventional bills,
bonds and notes.
          (t) “Value”: as of any date:
                    (i) with respect to Cash, the current balance thereof,
                    (ii) with respect to any U.S. Government Security the value
(or the mean thereof if more than one such value is obtained) ascertained from
one or more nationally recognized third-party quotation or pricing services,
provided that, for purposes of determining “Value”, securities which Applicant
has contracted to purchase shall not be deemed to be owned by Applicant until
settlement of such purchase and securities which Applicant has contracted to
sell shall be deemed to be owned by Applicant until settlement of such sale.
     8. Expenses; Indemnification.
     Applicant agrees that the Collateral secures, and agrees to reimburse Bank
upon demand for, and to indemnify and hold Bank harmless from and against, all
claims, liabilities, losses, costs and expenses, including attorneys’ fees and
disbursements, incurred or suffered by Bank in connection with the Credit; such
claims, liabilities, losses, costs and expenses to include, but not be limited
to, any thereof incurred or suffered by Bank in connection with (a) Bank’s
exercise of any right or remedy granted to it hereunder or under the Code,
(b) any claim and the prosecution or defense thereof arising out of or in any
way connected with this Agreement, (c) the collection or enforcement of the
Obligations, and (d) any of the events or circumstances referred to in paragraph
4 (c) hereof.
     9. No Waivers of Rights Hereunder; Rights Cumulative.
     No delay by Bank in exercising any right hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any right preclude
other or further exercises thereof or the exercise of any other right. No waiver
or amendment of any provision of this Agreement shall be enforceable against
Bank unless in writing and signed by an officer of Bank, and unless it expressly
refers to the provision affected, any such waiver shall be limited solely to the
specific event waived. All rights granted Bank hereunder shall be cumulative and
shall be supplementary of and in addition to those granted or available to Bank
under applicable law and nothing herein shall be construed as limiting any such
other right.
     10. Continuing Agreement; Termination.
     This Agreement shall continue in full force and effect until the expiration
of the Credit. Notwithstanding any such expiration, this Agreement shall
continue in full force and effect until all Obligations then outstanding
(whether absolute or contingent) shall have been paid in full and all rights of
Bank hereunder shall have been satisfied or other arrangements for the securing
of such rights satisfactory to Bank shall have been made.
     11. Governing Law; Jurisdiction; Certain Waivers.
          (a) This Agreement shall be governed by and interpreted and enforced
in accordance with the laws of the State of New York without regard to the
principles of conflict of laws that would result in the application of the laws
of another jurisdiction, and Bank shall have the rights and remedies of a
secured party under applicable law, including, but not limited to, the Code.
          (b) APPLICANT AGREES THAT ALL ACTIONS AND PROCEEDINGS RELATING
DIRECTLY OR INDIRECTLY TO THIS AGREEMENT SHALL BE LITIGATED ONLY IN COURTS
LOCATED WITHIN THE STATE AND

6



--------------------------------------------------------------------------------



 



COUNTY OF NEW YORK OR ELSEWHERE AS BANK MAY SELECT AND THAT SUCH COURTS ARE
CONVENIENT FORUMS THEREFOR AND SUBMITS TO THE PERSONAL JURISDICTION OF SUCH
COURTS.
          (c) APPLICANT WAIVES PERSONAL SERVICE OF PROCESS UPON IT AND CONSENTS
THAT ANY SUCH SERVICE OF PROCESS MAY BE MADE BY CERTIFIED OR REGISTERED MAIL,
RETURN RECEIPT REQUESTED, DIRECTED TO APPLICANT AT ITS ADDRESS LAST SPECIFIED
FOR NOTICES HEREUNDER, AND SERVICE SO MADE SHALL BE DEEMED COMPLETED 5 DAYS
AFTER THE SAME SHALL HAVE BEEN SO MAILED.
          (d) APPLICANT AND BANK WAIVE THE RIGHT TO TRIAL BY JURY IN ANY ACTION
OR PROCEEDING BETWEEN THEM BASED UPON, ARISING OUT OF OR IN ANY WAY CONNECTED TO
THIS AGREEMENT, THE CREDIT OR ANY TRANSACTION CONTEMPLATED HEREBY.
          (e) Applicant waives the right to assert in any action or proceeding
with regard to this Agreement or any of the Obligations any offsets or
counterclaims which it may have.
          (f) Applicant has irrevocably appointed the Process Agent set forth in
the Addendum to accept on behalf of Applicant and its property, service of
copies of the summons and complaint and any other process which may be served in
any proceeding. Applicant shall deliver to Bank evidence of such agent’s
acceptance of such appointment. If the Process Agent shall cease to act,
Applicant agrees that it shall irrevocably appoint without delay another agent
satisfactory to Bank and shall deliver evidence of such agent’s acceptance of
such appointment to Bank. Such service may be made by mailing or delivering a
copy of such process to Applicant in care of the Process Agent at the Process
Agent’s address set forth in the Addendum, and Applicant hereby irrevocably
authorizes and directs the Process Agent to accept such service. Applicant also
irrevocably consents to the service of any and all process in any proceeding by
the mailing of copies of such process to Applicant at its address set forth
below. Applicant agrees that nothing in this Agreement shall affect the right of
Bank to serve legal process in any other manner permitted by law or affect the
right of Bank to bring any action or proceeding against Applicant or any of its
property in the courts of any other jurisdiction.
          (g) To the extent that Applicant has or hereafter may acquire any
immunity from suit, jurisdiction of any court or any legal process (whether
through attachment prior to judgment, attachment in aid of execution, execution
of a judgment, or from any other legal process or remedy) with respect to itself
or its property, Applicant hereby irrevocably waives such immunity in respect of
its obligations hereunder.
     12. Notices.
     Any notice to Bank shall be effective only if in writing addressed to and
received by Bank at 101 Barclay Street, New York NY 10286, Attention: Letter of
Credit Department. Any notice to or demand on Applicant shall be effective when
made to Applicant (i) by mail to the address appearing below Applicant’s
signature or at such other address as may hereafter be specified in a notice
designated as a notice of change of address under this paragraph, or (ii) by
telephone to the last telephone number of Applicant appearing on Bank’s records.
Any requirement under applicable law of reasonable notice by Bank to Applicant
of any event shall be met if notice is given to Applicant in the manner
prescribed above at least five days before (a) the date of such event or (b) the
date after which such event will occur.
     13. General.
          (a) This Agreement shall be binding upon the successors and assigns of
Applicant and shall inure to the benefit of and be enforceable by Bank, its
successors, transferees and assigns.
          (b) Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof in that jurisdiction or affecting the validity or
enforceability of such provision in any other jurisdiction.
          (c) Unless otherwise agreed to by Bank and Applicant, each Credit.
will be issued subject to The Uniform Customs and Practice For Documentary
Credits in effect on the date of issuance of the Credit and, to the extent no
inconsistent therewith, the Uniform Commercial Code of the State of New York.

7



--------------------------------------------------------------------------------



 



              THE BANK OF NEW YORK
 
       
 
  By:   /s/ Lizzane T. Eberten
 
       
 
       
 
  Name:   Lizzane T. Eberten
 
       
 
  Title:   Vice President
 
            MONTPELIER REINSURANCE LTD.
 
       
 
  By:   /s/ Jonathan B. Kim
 
       
 
      Authorized Signature
 
       
 
  Name:   Jonathan B. Kim
 
       
 
  Title:   Vice President
 
            Address of Applicant:
 
            8 Par-La-Ville
 
            Hamilton HX
 
            Bermuda
 
            Telephone: 441-296-5550

8



--------------------------------------------------------------------------------



 



ADDENDUM
Accounts: Custody Account no.       , maintained at Bank in the name of
Applicant
     Cash Collateral Account no.       , maintained at Bank in the name of the
Applicant.
Process Agent: CT Corporation System with an office on the date hereof at 111
Eighth Avenue, New York, New York 10011, Attention: Jill E. Krantz, is
designated as Process Agent under Section 11(f) of the Agreement.
Collateral Value Percentages

          Type   Advance Rate
Cash
    100 %
Cash Equivalents
    90 %

9